      Case 1:19-cv-00210-JRH-BKE Document 9 Filed 08/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                     AUGUSTA DIVISION


ANGELA C. HALE,

              Plaintiff,


       V.                                                CV 119-210


ANDREW SAUL,Commissioner
of Social Security Administration,

              Defendant.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

ludge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate ludge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

       SO ORDERED this               day of August, 2020, at Augusta, Georgia.




                                            J. RAND   HALL/JHIEF lUDGE
                                            UNITED |STATEST)ISTRICT COURT
                                                    ?RN DISTRICT OF GEORGIA
